NUMBERS 13-11-00233-CR, 13-11-00234-CR,
              13-11-00235-CR, 13-11-00236-CR, & 13-11-00237-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE RAMON GONZALEZ


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                      Before Justices Garza, Vela, and Perkes
                        Per Curiam Memorandum Opinion1

        Relator, Ramon Gonzalez, pro se, filed a petition for writ of mandamus in the

above causes on April 11, 2011. We deny the petition for writ of mandamus.



        1
          See TEX. R. APP. P. 52.8(d) (―When denying relief, the court may hand down an opinion but is
not required to do so.‖); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied.         See id.    As to the latter requirement, the court of

criminal appeals has stated that it is satisfied ―if the relator can show he has ‗a clear

right to the relief sought‘—that is to say, ―when the facts and circumstances dictate but

one rational decision‖ under unequivocal, well-settled (i.e., from extant statutory,

constitutional, or case law sources), and clearly controlling legal principles.‖ See id.

       It is relator‘s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.

proceeding) (―Even a pro se applicant for a writ of mandamus must show himself

entitled to the extraordinary relief he seeks.‖). In addition to other requirements, relator

must include a statement of facts supported by citations to ―competent evidence

included in the appendix or record,‖ and must also provide ―a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.”     See generally TEX. R. APP. P. 52.3.          In this regard, it is

fundamental that relator must furnish an appendix or record sufficient to support the

claim for mandamus relief. See id. R. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief



                                             2
sought, and the petition for writ of mandamus in each of these causes should be denied.

See TEX. R. APP. P. 52.8. Accordingly, the petition for writ of mandamus is DENIED.




                                                     PER CURIAM

Do not publish. See Tex. R. App. P. 47.2(b).

Delivered and filed the
18th day of April, 2011.




                                          3